[DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                                                                    FILED
                           ________________________        U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                                 No. 07-12225                 OCTOBER 31, 2007
                             Non-Argument Calendar            THOMAS K. KAHN
                                                                   CLERK
                           ________________________

                      D. C. Docket No. 05-02921-CV-MHS-1

CRAIG HOLMES,

                                                         Plaintiff-Appellee,

                                        versus

OFFICER CURRY WALKER,
in his official capacity and individually,

                                                         Defendant-Appellant,

CITY OF EAST POINT, SGT. B. GRAY, et al.,

                                                         Defendants.

                           ________________________

                    Appeal from the United States District Court
                       for the Northern District of Georgia
                         _________________________

                                  (October 31, 2007)

Before BARKETT, PRYOR and FAY, Circuit Judges.

PER CURIAM:
      In this appeal, Officer Curry Walker challenges the denial of his motion for

summary judgment based upon qualified immunity. The suit is brought by Craig

Holmes who was shot by Officer Walker in the lobby of the Mark Inn in East Point,

Georgia.

      We affirm the ruling of the district court for the reasons set forth in its ORDER

of May 7, 2007.

      AFFIRMED.




                                          2